Execution Copy

 

Exhibit 10.1

 

--------------------------------------------------------------------------------

 

364-DAY CREDIT AGREEMENT

 

Dated as of November 19, 2004

 

among

 

ANTHEM, INC.,

as the Borrower,

 

BANK OF AMERICA, N.A.,

as Administrative Agent

and

The Other Lenders Party Hereto

 

JPMORGAN CHASE BANK,

as Syndication Agent

 

UBS LOAN FINANCE LLC

and

WILLIAMS STREET COMMITMENT CORPORATION,

as Co-Documentation Agents

 

BANC OF AMERICA SECURITIES LLC

and

J.P.MORGAN SECURITIES INC.,

as Joint Lead Arrangers

and

Joint Book Managers

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

   1

1.01

 

Defined Terms

   1

1.02

 

Other Interpretive Provisions

   16

1.03

 

Accounting Terms

   16

1.04

 

Rounding

   16

1.05

 

Times of Day

   17

ARTICLE II. THE COMMITMENTS AND LOANS

   17

2.01

 

Loans

   17

2.02

 

Borrowings, Conversions and Continuations of Loans

   17

2.03

 

Prepayments

   18

2.04

 

Termination or Reduction of Commitments

   18

2.05

 

Repayment of Loans

   19

2.06

 

Interest

   19

2.07

 

Fees

   19

2.08

 

Computation of Interest and Fees

   19

2.09

 

Evidence of Debt

   20

2.10

 

Payments Generally; Administrative Agent’s Clawback

   20

2.11

 

Sharing of Payments by Lenders

   21

2.12

 

Election to Extend Maturity Date

   22

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

   22

3.01

 

Taxes

   22

3.02

 

Illegality

   24

3.03

 

Inability to Determine Rates

   24

3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans

   24

3.05

 

Compensation for Losses

   25

3.06

 

Mitigation Obligations; Replacement of Lenders

   26

3.07

 

Survival

   26

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

   26

4.01

 

Conditions of Initial Borrowing

   26

4.02

 

Conditions to Borrowings

   28

ARTICLE V. REPRESENTATIONS AND WARRANTIES

   28

5.01

 

Corporate Existence and Standing

   28

5.02

 

Authorization and Validity

   28

5.03

 

Compliance with Laws and Contracts

   28

5.04

 

Governmental Consents

   29

5.05

 

Financial Statements

   29

5.06

 

Material Adverse Change

   29

5.07

 

Properties

   29

5.08

 

Litigation and Environmental Matters

   29

5.09

 

Taxes

   30

5.10

 

ERISA Compliance

   30

 



--------------------------------------------------------------------------------

5.11

 

Federal Reserve Regulations

   30

5.12

 

Investment Company

   30

5.13

 

Material Agreements

   30

5.14

 

Disclosure

   31

5.15

 

Purpose of Loans

   31

ARTICLE VI. AFFIRMATIVE COVENANTS

   31

6.01

 

Financial Reporting

   31

6.02

 

Notices

   32

6.03

 

Use of Proceeds

   33

6.04

 

Conduct of Business

   33

6.05

 

Taxes

   33

6.06

 

Insurance

   33

6.07

 

Compliance with Laws

   33

6.08

 

Maintenance of Properties

   33

6.09

 

Inspection

   33

6.10

 

Payment of Material Obligations

   34

6.11

 

Actions Prior to and Following the Merger

   34

ARTICLE VII. NEGATIVE COVENANTS

   34

7.01

 

Liens

   34

7.02

 

Fundamental Changes

   34

7.03

 

Investments and Purchases

   35

7.04

 

Transactions With Affiliates

   35

7.05

 

Subsidiary Debt

   35

7.06

 

Change in Corporate Structure; Fiscal Year; Nature of Business

   35

7.07

 

Inconsistent Agreements

   35

7.08

 

ERISA Compliance

   36

7.09

 

Merger Agreement; Existing Credit Agreements

   36

7.10

 

Financial Covenants

   36

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

   37

8.01

 

Events of Default

   37

8.02

 

Remedies Upon Event of Default

   38

8.03

 

Application of Funds

   38

ARTICLE IX. ADMINISTRATIVE AGENT

   39

9.01

 

Appointment and Authority

   39

9.02

 

Rights as a Lender

   39

9.03

 

Exculpatory Provisions

   39

9.04

 

Reliance by Administrative Agent

   40

9.05

 

Delegation of Duties

   40

9.06

 

Resignation of Administrative Agent

   40

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

   41

9.08

 

No Other Duties, Etc.

   41

ARTICLE X. MISCELLANEOUS

   41

10.01

 

Amendments, Etc.

   41

10.02

 

Notices; Effectiveness; Electronic Communication

   42

 

ii



--------------------------------------------------------------------------------

10.03

 

No Waiver; Cumulative Remedies

   43

10.04

 

Expenses; Indemnity; Damage Waiver

   43

10.05

 

Payments Set Aside

   44

10.06

 

Successors and Assigns

   45

10.07

 

Treatment of Certain Information; Confidentiality

   47

10.08

 

Right of Setoff

   48

10.09

 

Interest Rate Limitation

   48

10.10

 

Counterparts; Integration; Effectiveness

   48

10.11

 

Survival of Representations and Warranties

   49

10.12

 

Severability

   49

10.13

 

Replacement of Lenders

   49

10.14

 

Governing Law; Jurisdiction; Etc.

   49

10.15

 

Waiver of Jury Trial

   50

10.16

 

USA PATRIOT Act Notice

   50

10.17

 

Time of the Essence

   50

10.18

 

Entire Agreement

   50

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

2.01

 

Commitments and Applicable Percentages

5.08

 

Disclosed Matters

5.10

 

ERISA Matters

5.13

 

Material Agreements

7.01

 

Existing Liens

7.03

 

Other Permitted Investments

7.05

 

Subsidiary Debt

10.02

 

Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

 

Form of

A      Loan Notice

B      Note

C      Assignment and Assumption

D      Guaranty

E       Opinion Matters

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of November 19, 2004,
among ANTHEM, INC., an Indiana corporation which as of the Merger Effective Date
(as hereinafter defined) is to be renamed “WellPoint, Inc.” (the “Borrower”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), JPMORGAN CHASE BANK as Syndication Agent (the
“Syndication Agent”), UBS LOAN FINANCE LLC and WILLIAMS STREET COMMITMENT
CORPORATION as Co-Documentation Agents (the “Co-Documentation Agents”), BANC OF
AMERICA SECURITIES LLC (“BAS”) and J.P.MORGAN SECURITIES INC. (“JPMSI”) as Joint
Lead Arrangers and Joint Book Managers, and BANK OF AMERICA, N.A., as
Administrative Agent.

 

The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

 

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

 

“5-Year Credit Agreement” means the 5-Year Credit Agreement dated on or about
the date of this Agreement among the Borrower, Bank of America, as
administrative agent, and the lenders party thereto.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“AICI” means Anthem Insurance Companies, Inc., an Indiana stock insurance
company and a wholly-owned Subsidiary of the Borrower.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans has been terminated pursuant to Section 8.02 or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

 



--------------------------------------------------------------------------------

“Applicable Rate” means, from time to time, the following percentages per annum
in respect of the facility fee pursuant to Section 2.07, the Eurodollar Rate
Loans (at all times both before and after any extension of the maturity date
pursuant to Section 2.12), and the Base Rate Loans, as the case may be, based
upon the Debt Rating as set forth below:

 

Applicable Rate

 

Pricing Level

--------------------------------------------------------------------------------

 

Debt Ratings

S&P/Moody’s

--------------------------------------------------------------------------------

 

Facility Fee

--------------------------------------------------------------------------------

 

Eurodollar Rate

(before extension) +

--------------------------------------------------------------------------------

 

Base Rate +

--------------------------------------------------------------------------------

 

Eurodollar Rate
(from and

after extension) +

--------------------------------------------------------------------------------

1

  A+/A1 or better   0.065%   0.235%   0.0%   0.360%

2

  A/A2   0.070%   0.305%   0.0%   0.430%

3

  A-/A3   0.085%   0.415%   0.0%   0.540%

4

  BBB+/Baa1   0.100%   0.525%   0.0%   0.650%

5

  BBB/Baa2   0.130%   0.620%   0.0%   0.745%

6

  BBB-/Baa3 or worse   0.175%   0.825%   0.0%   0.950%

 

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that if a Debt
Rating is issued by each of the foregoing rating agencies, then the higher of
such Debt Ratings shall apply (with the Debt Rating for Pricing Level 1 being
the highest and the Debt Rating for Pricing Level 6 being the lowest) unless
there is a split in Debt Ratings of more than one level, in which case the
Pricing Level that is one level lower than the Pricing Level of the higher Debt
Rating shall apply.

 

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(vi).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change. If either S&P
or Moody’s shall cease to have in effect a rating of the Borrower’s non-credit
enhanced, senior unsecured long-term debt and Fitch Ratings shall have in effect
a rating of such debt, then the ratings of Fitch Ratings will be substituted for
the ratings of such agency for all the purposes of the foregoing provisions of
this definition of “Applicable Rate”.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means BAS and JPMSI, in their respective capacities as joint lead
arrangers and joint book managers.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2003
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Authorized Officer” the chief executive officer, president, chief financial
officer or treasurer of a Loan Party, acting singly. Any document delivered
hereunder that is signed by an Authorized Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other

 

2



--------------------------------------------------------------------------------

action on the part of such Loan Party and such Authorized Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.04, and (c) the date of termination
of the commitment of each Lender to make Loans pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

 

“Cash Equivalents” means any of the following types of investments, to the
extent owned by the Borrower free and clear of all Liens:

 

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than 360 days from the date of acquisition thereof;
provided that the full faith and credit of the United States is pledged in
support thereof;

 

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 180 days from the
date of acquisition thereof;

 

(c) commercial paper issued by any Person organized under the laws of any state
of the United States and rated at least “Prime-1” (or the then equivalent grade)
by Moody’s or at least “A-1” (or the then

 

3



--------------------------------------------------------------------------------

equivalent grade) by S&P, in each case with maturities of not more than 180 days
from the date of acquisition thereof; and

 

(d) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) compliance by any Lender (or, for the purpose of Section
3.04(b), any Lending Office of such Lender or by such Lender’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority.

 

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of equity
interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding equity interests in the Borrower or
(b) the occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were not (i) directors of the
Borrower on the date of this Agreement, (ii) nominated by the board of directors
of the Borrower, or (iii) appointed by directors referred to in the preceding
clauses (i) and (ii).

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

“Contingent Obligation” of a Person means any obligation arising under any
agreement, undertaking or arrangement by which (a) such Person assumes,
guarantees, endorses, contingently agrees to purchase or provide funds for the
payment of, or otherwise becomes or is contingently liable upon, the financial
obligation or liability of any other Person, or (b) agrees to maintain the net
worth or working capital or other financial condition of any other Person, or
(c) otherwise assures any creditor of such other Person against loss, including,
without limitation, in each case, any comfort letter, operating agreement or
take-or-pay contract or application for a letter of credit, but excluding in
each case obligations incurred by either Loan Party or any Insurance Subsidiary
under insurance policies or contracts entered into in the ordinary course of
business.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with one or both of the Loan Parties and/or one or more of the
Subsidiaries, are treated as a single employer (i) under Section 414(b) or (c)
of the Code or (ii)

 

4



--------------------------------------------------------------------------------

for the purposes of Section 302 of ERISA or Section 412 of the Code, under
Section 414(b), (c), (m) or (o) of the Code.

 

“Debt” of a Person means such Person’s (a) obligations for borrowed money, (b)
obligations representing the deferred purchase price of property or services
(other than accounts payable arising in the ordinary course of such Person’s
business payable on terms customary in the trade), (c) obligations, whether or
not assumed, secured by Liens or payable out of the proceeds or production from
property now or hereafter owned or acquired by such Person, (d) obligations
which are evidenced by notes, bonds, or similar instruments, (e) Capitalized
Lease Obligations, (f) Contingent Obligations and (g) obligations for which such
Person is obligated pursuant to or in respect of a letter of credit.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder, (b) has otherwise failed to pay over
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.

 

“Disclosed Matter” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 5.08 hereto.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees or
binding agreements relating to the environment or the release of any Hazardous
Materials into the environment.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

5



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan:

 

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the Telerate screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, or

 

(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate determined by the Administrative Agent to be the offered
rate on such other page or other service that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

 

(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Rate Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 4:00 p.m. (London time) two Business Days prior to the first
day of such Interest Period.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 10.13), any withholding tax imposed by the
jurisdiction in which the Borrower is resident that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new Lending Office) or the date on which a Participant
becomes entitled to the benefits of Section 3.01 pursuant to Section 10.06(d) or
is attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a).

 

“Existing 364-Day Credit Agreement” means the amended and restated 364-Day
Credit Agreement dated as of July 1, 2003 among the Borrower, JPMorgan Chase
Bank, as administrative agent, and the lenders party thereto.

 

“Existing 5-Year Credit Agreement” means the Five-Year Credit Agreement dated as
of November 5, 2001 among the Borrower, AICI, The Chase Manhattan Bank, as
administrative agent, and the lenders party thereto (as amended by the First
Amendment thereto dated July 2, 2002).

 

“Existing Credit Agreements” means the Existing 364-Day Credit Agreement and the
Existing 5-Year Credit Agreement.

 

6



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letters” means the letter agreement, dated May 27, 2004, among the
Borrower, the Administrative Agent and BAS and the letter agreement between the
Borrower and JPMSI in connection with the entry into this Agreement.

 

“Financial Officer” of a Person means the chief financial officer, principal
accounting officer, treasurer or controller of such Person or any officer having
substantially the same position for such Person.

 

“Fiscal Quarter” means one of the four three-month accounting periods comprising
a Fiscal Year.

 

“Fiscal Year” means the twelve-month accounting period ending December 31 of
each year.

 

“Fitch Ratings” means Fitch Ratings, a wholly-owned subsidiary of Fimalac, S.A.,
and any successor thereto.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means any government (foreign or domestic) or any state
or other political subdivision thereof or any governmental body, agency,
authority, department or commission (including any board of insurance, insurance
department or insurance commission and any taxing authority or political
subdivision) or any instrumentality thereof (including any court or tribunal)
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any corporation, partnership or
other entity directly or indirectly owned or controlled by or subject to the
control of any of the foregoing (including any supra-national bodies such as the
European Union or the European Central Bank).

 

“Granting Lender” has the meaning specified in Section 10.06(h).

 

“Guarantor” means Anthem Holding Corp., a wholly-owned Subsidiary of the
Borrower.

 

7



--------------------------------------------------------------------------------

“Guaranty” means the Guaranty made by the Guarantor in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit D.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement or
puts and calls on any of the foregoing and with respect to equity securities.

 

“HMO” means a health maintenance organization (or similar entity) doing business
as such (or required to qualify or to be licensed as such) under HMO
Regulations.

 

“HMO Regulation” means all laws, regulations, directives and administrative
orders applicable under federal or state law to health maintenance organizations
(or similar entities) and any regulations, orders and directives promulgated or
issued pursuant thereto.

 

“HMO Regulator” means any Person charged with the administration, oversight or
enforcement of an HMO Regulation and the Blue Cross Blue Shield Association.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Indiana Insurance Law” means the Indiana Insurance Law (Title 27 of the Indiana
Code), as the same may be amended or supplemented from time to time.

 

“Initial Maturity Date” means 364 days after the Closing Date.

 

“Insurance Regulations” means any Laws applicable to an insurance company.

 

“Insurance Regulator” means any Person charged with the administration,
oversight or enforcement of any Insurance Regulation.

 

“Insurance Subsidiary” means any Subsidiary that is now or hereafter engaged in
the insurance business or is an HMO, and includes AICI.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice; provided that:

 

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

 

8



--------------------------------------------------------------------------------

(ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(iii) no Interest Period shall extend beyond the Maturity Date.

 

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business) or contribution of capital by such Person to any
other Person or any investment in, or purchase or other acquisition of, the
stock, partnership interests, notes, debentures or other securities of any other
Person made by such Person.

 

“IRS” means the United States Internal Revenue Service.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“License” means any license, certificate of authority, permit or other
authorization which is required to be obtained from any Governmental Authority
in connection with the operation, ownership or transaction of insurance
business.

 

“Lien” means any security interest, lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement); provided, however, that a “Lien” shall not be deemed to arise from
repurchase transactions or reverse repurchase transactions or from programs
where the Borrower or any Subsidiary lends securities.

 

“Liquidity” means an amount equal to (a) the sum of (i) the unrestricted cash,
Cash Equivalents and Permitted Investments set forth in clause (j) of the
definition thereof of the Borrower and the Guarantor, (ii) the Aggregate
Commitments minus the Total Outstandings and (iii) the “Aggregate Commitments”
minus “Total Outstandings”, as such terms are defined in the 5-Year Credit
Agreement minus (b) the aggregate principal amount of outstanding commercial
paper issued by the Borrower.

 

“Loan” has the meaning specified in Section 2.01.

 

“Loan Documents” means this Agreement, each Note, and the Guaranty.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

 

“Loan Parties” means, collectively, the Borrower and the Guarantor.

 

9



--------------------------------------------------------------------------------

“Margin Stock” has the meaning assigned to such term under Regulation U of the
FRB.

 

“Material Adverse Effect” means any material adverse effect on (a) the business,
property, financial condition or operations of the Borrower and its
Subsidiaries, taken as a whole, (b) the ability of either of the Loan Parties to
perform any of the Obligations or (c) the rights or remedies available to the
Lenders under this Agreement.

 

“Material Insurance Subsidiary” means any Insurance Subsidiary that is a
Material Subsidiary.

 

“Material Subsidiary” means, at any time, any Subsidiary of the Borrower which,
together with its Subsidiaries, has either assets or revenues from operations
that exceed 10% of the combined assets or combined revenues from operations,
respectively, of the Borrower and its Subsidiaries taken as a whole.

 

“Maturity Date” means the earliest of (a) the later of (i) the Initial Maturity
Date and (ii) if maturity is extended pursuant to Section 2.12, the one-year
anniversary of the Initial Maturity Date, (b) the second Business Day after the
Closing Date if by such Business Day the Merger Effective Date has not occurred,
and (c) the date of the termination in whole of the Commitments pursuant to
Section 2.04 or 8.02.

 

“Merger” means the merger of the Guarantor with WellPoint Health Networks Inc.
in accordance with Merger Agreement in which the Guarantor will be the surviving
corporation.

 

“Merger Agreement” means the Amended and Restated Agreement and Plan of Merger,
effective as of October 26, 2003, among the Borrower, WellPoint and the
Guarantor.

 

“Merger Effective Date” means the Effective Time (as defined in the Merger
Agreement).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which either Loan Party or any member of
the Controlled Group is a party to which more than one employer is obligated to
make contributions.

 

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto, or in lieu thereof, any other association, agency or other
organization performing advisory, coordination or other like functions among
insurance departments, insurance commissioners and similar Governmental
Authorities of the various states of the United States toward the promotion of
uniformity in the practices of such Governmental Authorities.

 

“Net Income” means, for any computation period, with respect to the Borrower on
a consolidated basis with the Subsidiaries, cumulative net income earned during
such period as determined in accordance with GAAP.

 

“Net Tangible Assets” means the consolidated assets of the Borrower and its
Subsidiaries, determined in accordance with GAAP less: (i) all current
liabilities and minority interests and (ii) goodwill and other intangibles
(other than patents, trademarks, licenses, copyrights and other intellectual
property and prepaid assets).

 

“Net Worth” means the consolidated shareholders’ equity of the Borrower
determined in accordance with GAAP.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

 

10



--------------------------------------------------------------------------------

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes or similar charges or levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means, with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans, as the case may be, occurring on such date.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Permitted Investments” means:

 

(a) cash and Cash Equivalents;

 

(b) receivables owing to the Borrower or any of its Subsidiaries or any
receivables and advances to clients, customers or suppliers, in each case if
created, acquired or made in the ordinary course of business;

 

(c) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

 

(d) Investments set forth in Schedule 7.03;

 

(e) loans to employees, directors or officers of the Borrower or any Subsidiary
in the ordinary course of business, including, without limitation, in connection
with the award of convertible bonds or stock under a stock incentive plan, stock
option plan or other equity-based compensation plan or arrangement in the
ordinary course of business;

 

(f) guarantees by the Borrower of the obligations of any Subsidiary or by any
Subsidiary of the obligations of any other Subsidiary;

 

(g) equity Investments by the Borrower and its Subsidiaries in Subsidiaries of
the Borrower and Indebtedness permitted under clause (iii) of Section 7.05;

 

(h) Hedging Agreements in the ordinary course of business;

 

(i) Purchases;

 

11



--------------------------------------------------------------------------------

(j) readily marketable securities acquired in conformance with the Borrower’s
“investment policy” as of the Closing Date or, in the case of any Subsidiary,
such Subsidiary’s investment policy as of the Closing Date (a copy of which
respective investment policies has been delivered to the Administrative Agent
and the Lenders) and any successors or amendments to such investment policies so
long as such amendments do not substantially modify such investment policies;
provided, however that (i) the amount invested in equity securities (other than
such securities of Subsidiaries of the Borrower) at any one time shall not
exceed 30% of the amount invested in all securities (other than securities of
Subsidiaries of the Borrower) and (ii) the amount invested in repurchase
agreements or reverse repurchase agreements at any one time shall not exceed 30%
of the amount invested in all securities (other than securities of Subsidiaries
of the Borrower); and

 

(k) additional loan advances and/or investments not included within the
foregoing clauses hereof, provided that such loans, advances and/or investments
made pursuant to this clause (k) shall not exceed an aggregate amount of more
than 10% of the consolidated assets of the Borrower and its Subsidiaries,
determined in accordance with GAAP as of the end of the immediately preceding
Fiscal Quarter of the Borrower.

 

“Permitted Liens” means, as applied to the Borrower and the Subsidiaries:

 

(a) any Lien in favor of the Administrative Agent or the Lenders given to secure
the payment and performance of the Obligations;

 

(b) Liens securing obligations in an aggregate amount not in excess at any time
of 10% of Net Tangible Assets at the end of the immediately preceding Fiscal
Quarter of the Borrower;

 

(c) (i) Liens on real estate for real estate taxes not yet delinquent and (ii)
Liens for taxes, assessments, judgments, governmental charges or levies, or
claims that are not yet due or the non-payment of which is being diligently
contested in good faith by appropriate proceedings;

 

(d) Liens of carriers, warehousemen, mechanics, laborers, and materialmen
incurred in the ordinary course of business for sums that are not overdue by
more than 60 days or being diligently contested in good faith by appropriate
proceedings;

 

(e) Liens incurred in the ordinary course of business in connection with
worker’s compensation and unemployment insurance and other social security laws
and regulations;

 

(f) restrictions on the transfer of assets imposed by any applicable federal,
state or local statute, regulation or ordinance;

 

(g) easements, rights-of-way, zoning restrictions and other similar encumbrances
on the use of real property which do not interfere with the ordinary conduct of
the business of the Borrower or any Subsidiary, or Liens incidental to the
conduct of the business of the Borrower or any Subsidiary or to the ownership of
its properties which were not incurred in connection with Debt or other
extensions of credit and which do not in the aggregate materially detract from
the value of such properties or materially impair their use in the operation of
the business of the Borrower or any Subsidiary;

 

(h) purchase money mortgages or security interests, conditional sale
arrangements and other similar security interests (hereinafter referred to
individually as a “Purchase Money Security Interest”); provided, however, that:

 

(i) the transaction in which any Purchase Money Security Interest is proposed to
be created is not otherwise prohibited by this Agreement;

 

(ii) any Purchase Money Security Interest shall attach only to the property or
assets acquired in such transaction and shall not extend to or cover any other
assets or properties of such Loan Party or Subsidiary; and

 

12



--------------------------------------------------------------------------------

(iii) the Debt secured or covered by any Purchase Money Security Interest shall
not exceed the lesser of the cost or fair market value of the property or asset
acquired and shall not be renewed or extended by such Loan Party or Subsidiary;

 

(i) judgment Liens arising in connection with court proceedings which do not
exceed the Threshold Amount in the aggregate, provided that the execution or
other enforcement of such Liens is effectively stayed;

 

(j) Liens consisting of deposits made by the Borrower or any Insurance
Subsidiary with the insurance authority in its jurisdiction of domicile or other
statutory Liens or Liens or claims, reserves or contingent payment arrangements
imposed or required by applicable insurance law or regulation against the assets
of the Borrower or such Insurance Subsidiary or securing regulatory capital or
other financial responsibility requirements;

 

(k) Purchase Money Security Interests in equipment constituting inventory of the
Borrower or any Subsidiary which is leased (or held for lease) by the Borrower
or such Subsidiary to its customers in the ordinary course of business and other
Liens on lease receivables, equipment and cash collateral accounts established
in connection therewith;

 

(l) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(m) Liens securing obligations to share with the federal Center for Medicare and
Medicaid Services potential gains from the sale or other disposition of
depreciable assets used in the administration of the Medicare program;

 

(n) Liens on the property or assets of a corporation which becomes a Subsidiary
after the date of this Agreement securing obligations (and any extension,
renewal or replacement thereof that does not increase the outstanding principal
amount thereof) which is not prohibited by this Agreement (after giving effect
to the acquisition of such Subsidiary), provided that (i) such Liens existed at
the time such corporation became a Subsidiary and were not created in
anticipation thereof, (ii) any such Lien is not spread to cover any additional
property or assets of such corporation after the time such corporation becomes a
Subsidiary, and (iii) no additional amount of Debt shall be secured by such
Liens in reliance upon the provisions of this clause;

 

(o) Liens arising solely by virtue of any statutory or common law provisions
relating to bankers’ liens, rights of setoff or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Borrower in excess of those set forth by regulations promulgated by the FRB and
(ii) such deposit account is not intended by the Borrower or any of its
Subsidiaries to provide collateral to the depository institution in respect of
specifically identified or contemplated obligations; and

 

(p) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 7.01; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
(except proceeds thereof) and (ii) such Lien shall secure only those obligations
which it secures on the date hereof and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means an employee pension benefit plan, as defined in Section 3(2) of
ERISA, as to which either Loan Party or any member of the Controlled Group may
have any liability.

 

“Pre-Commitment Information” has the meaning given in Section 4.01(a)(vi)(D).

 

13



--------------------------------------------------------------------------------

“Purchase” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which either Loan Party
or any Subsidiary (a) acquires any going business or all or substantially all of
the assets of any firm, corporation or division or line of business thereof,
whether through purchase of assets, merger or otherwise, or (b) directly or
indirectly acquires (in one transaction or as of the most recent transaction in
a series of transactions) at least a majority (in number of votes) of the
securities of a corporation which have ordinary voting power for the election of
directors (other than securities having such power only by reason of the
happening of a contingency) or a majority (by percentage or voting power) of the
outstanding partnership interests of a partnership.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Registration Statement” means the registration statement (Registration No.
333-110830) on Form S-4 under the Securities Act filed with the Securities and
Exchange Commission in connection with the Merger on November 26, 2003, as
subsequently amended or supplemented from time to time.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Single Employer
Plan, excluding, however, such events as to which the PBGC has by regulation
waived the requirement of Section 4043(a) of ERISA that it be notified within 30
days of the occurrence of such event; provided, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans has been terminated pursuant to Section 8.02, Lenders holding in the
aggregate more than 50% of the Total Outstandings; provided that the Commitment
of, and the portion of the Total Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“SAP” means, with respect to any Insurance Subsidiary, the statutory accounting
practices prescribed or permitted by the insurance commissioner (or other
similar authority) in the jurisdiction of such Insurance Subsidiary for the
preparation of annual statements and other financial reports by insurance
companies of the same type as such Insurance Subsidiary in effect from time to
time.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Single Employer Plan” means a Plan subject to Title IV of ERISA maintained by
either Loan Party or any member of the Controlled Group for employees of such
Loan Party or member of the Controlled Group, other than a Multiemployer Plan.

 

“SPC” has the meaning specified in Section 10.06(h).

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by

 

14



--------------------------------------------------------------------------------

reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly, or indirectly through
one or more intermediaries, or both, by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Surplus Notes” of AICI means all notes evidencing obligations of AICI which may
from time to time be issued by AICI and which under SAP in effect on the date of
this Agreement would be included in the “Liabilities, Surplus and Other Funds”
statement of AICI’s Annual Statement.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings or other charges imposed by any Governmental Authority, including
any interest, additions to tax or penalties applicable thereto.

 

“Termination Event” means, with respect to a Plan which is subject to Title IV
of ERISA, (a) a Reportable Event, (b) the withdrawal of a Loan Party or any
other member of the Controlled Group from such Plan during a plan year in which
such Loan Party or member of the Controlled Group was a “substantial employer”
as defined in Section 4001(a)(2) of ERISA, (c) the termination of such Plan, the
filing of a notice of intent to terminate such Plan or the treatment of an
amendment of such Plan as a termination under Section 4041 of ERISA, (d) the
institution by the PBGC of proceedings to terminate such Plan or (e) any event
or condition which could reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or appointment of a trustee to
administer, such Plan.

 

“Threshold Amount” means $50,000,000.

 

“Total Debt” means, at any time, all Debt that would be required to appear as
liabilities on the consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP (including, in any event, Surplus
Notes of AICI and surplus notes issued by any other Insurance Subsidiary) plus
all guarantee obligations (or obligations having the economic effect of
guarantee obligations) of the Borrower or any Subsidiary in respect of Debt of
Persons other than the Borrower or any Subsidiary.

 

“Total Debt to Capital Ratio” means, at any time, the ratio of (a) the Total
Debt at such time to (b) the sum of Total Debt plus the Borrower’s Net Worth at
such time.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of the Loan Documents, the borrowing of Loans, the use of the proceeds thereof,
the completion of the Merger and the other transactions contemplated hereby.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“Unfunded Liability” means the amount (if any) by which the present value of all
vested and unvested accrued benefits under a Single Employer Plan exceeds the
fair market value of assets allocable to such benefits, all determined as of the
then most recent valuation date for such Plans based on the actuarial
assumptions used by the Plan’s actuary in the most recent annual valuation of
the Plan.

 

“United States” and “U.S.” mean the United States of America.

 

“WellPoint” means WellPoint Health Networks Inc.

 

“WellPoint Credit Agreements” means the Five-Year Credit Agreement dated as of
March 30, 2001 among WellPoint, Bank of America, as administrative agent, and
the lenders party thereto (as amended by the First Amendment thereto, dated as
of March 28, 2003) and the 364-Day Credit Agreement dated as of March 30, 2001

 

15



--------------------------------------------------------------------------------

among the Borrower, Bank of America, as administrative agent, and the lenders
party thereto (as amended by the First Amendment thereto, dated as of March 29,
2002, by the Second Amendment thereto, dated as of March 28, 2003 and the Third
Amendment thereto, dated as of March 26, 2004).

 

“WellPoint Notes” means WellPoint’s Senior unsecured 6 3/8% notes due 2006,
issued on June 15, 2001, and WellPoint’s 6 3/8% Senior notes due 2012, issued on
January 16, 2002.

 

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

 

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time.

 

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one

 

16



--------------------------------------------------------------------------------

place more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

 

ARTICLE II.

THE COMMITMENTS AND LOANS

 

2.01 Loans. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans (each such loan, a “Loan”) to the Borrower from
time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Loans of any
Lender shall not exceed such Lender’s Commitment; provided, further, that during
the period from the Closing Date to the Merger Effective Date, the Aggregate
Commitments hereunder shall be deemed to be reduced by an amount equal to the
aggregate amount of outstanding commercial paper issued by the Borrower
multiplied by the fraction in which the numerator is the Aggregate Commitments
hereunder and the denominator is the sum of (x) the Aggregate Commitments
hereunder and (y) the “Aggregate Commitments” as defined in the 5-Year Credit
Agreement. Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.01, prepay under Section 2.03, and reborrow under this Section 2.01. Loans may
be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

2.02 Borrowings, Conversions and Continuations of Loans.

 

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by an Authorized Officer of the Borrower. Each Borrowing of, conversion
to or continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof. Each Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and (v)
if applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

 

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans described in Section 2.02(a). In
the case of a Borrowing, each Lender

 

17



--------------------------------------------------------------------------------

shall make the amount of its Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Borrowing, Section 4.01), the Administrative Agent
shall make all funds so received available to the Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of the
Borrower on the books of Bank of America with the amount of such funds or (ii)
wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower.

 

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of an Event of Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.

 

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

 

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect with respect to Loans.

 

2.03 Prepayments.

 

(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof; and
(iii) any prepayment of Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each such prepayment shall be applied to the Loans of the Lenders
in accordance with their respective Applicable Percentages.

 

(b) If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, the Borrower shall immediately prepay Loans in an
aggregate amount equal to such excess.

 

2.04 Termination or Reduction of Commitments. The Borrower may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
three Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof, and (iii) the Borrower shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstandings would exceed
the Aggregate Commitments. The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the

 

18



--------------------------------------------------------------------------------

Aggregate Commitments. Any reduction of the Aggregate Commitments shall be
applied to the Commitment of each Lender according to its Applicable Percentage.
All fees accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination.

 

2.05 Repayment of Loans. The Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of Loans outstanding on such date.

 

2.06 Interest.

 

(a) Subject to Section 2.06(b), (i) each Eurodollar Rate Loan shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the Eurodollar Rate for such Interest Period plus the
respective Applicable Rate; and (ii) each Base Rate Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the respective Applicable Rate.

 

(b) (i) If any principal of or interest on any Loan or any fee or other amount
payable by the Loan Parties hereunder is not paid when due, whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

 

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

2.07 Fees.

 

(a) Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a facility
fee equal to the respective Applicable Rate times the actual daily amount of the
Aggregate Commitments (or, if the Aggregate Commitments have terminated, on the
Outstanding Amount of all Loans), regardless of usage. The facility fee shall
accrue at all times during the Availability Period (and thereafter so long as
any Loans remain outstanding), including at any time during which one or more of
the conditions in Article IV is not met, and shall be due and payable quarterly
in arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date (and, if applicable, thereafter on demand). The facility fee shall
be calculated quarterly in arrears, and if there is any change in the respective
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by such Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

 

(b) Other Fees. The Borrower shall pay to the Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the respective Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

2.08 Computation of Interest and Fees. All computations of interest for Base
Rate Loans when the Base Rate is determined by Bank of America’s “prime rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.10(a),

 

19



--------------------------------------------------------------------------------

bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

2.09 Evidence of Debt. The Loans made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Loans made by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

 

2.10 Payments Generally; Administrative Agent’s Clawback.

 

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such

 

20



--------------------------------------------------------------------------------

payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.10(b) shall be conclusive, absent
manifest error.

 

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Borrowing set forth in Article IV are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

 

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 10.04(c).

 

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

2.11 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:

 

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

 

(ii) the provisions of this Section 2.11 shall not be construed to apply to (x)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section 2.11 shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

21



--------------------------------------------------------------------------------

2.12 Election to Extend Maturity Date. The Borrower may, at any time not earlier
than the 30th Business Day prior to the Initial Maturity Date and not later than
the 15th Business Day prior to the Initial Maturity Date, deliver to the
Administrative Agent written notice extending the Initial Maturity Date for an
additional one-year period, in which event, so long as no Default or Event of
Default has occurred and is continuing on the Initial Maturity Date, the Initial
Maturity Date shall be extended for such period.

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01 Taxes.

 

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.01) the Administrative Agent or
Lender, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.

 

(b) Payment of Other Taxes by the Borrower. Without limiting Section 3.01(a),
the Borrower shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

 

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) paid by the Administrative Agent or such Lender, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), on or
prior to the Closing Date, or in the case of a Lender that is an assignee or
transferee of an interest under this Agreement pursuant to Section 10.06(b)
(unless the respective Lender was already a Lender hereunder immediately prior
to such assignment or transfer), on the date of such assignment or transfer to
such Lender, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding. In addition, any Lender, if requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.

 

22



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the Closing Date, or in
the case of a Foreign Lender that is an assignee or transferee of an interest
under this Agreement pursuant to Section 10.06(b) (unless the respective Foreign
Lender was already a Foreign Lender hereunder immediately prior to such
assignment or transfer), on the date of such assignment or transfer to such
Foreign Lender (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent), whichever of the following is applicable:

 

(i) duly and validly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

 

(ii) duly and validly completed copies of Internal Revenue Service Form W-8ECI,

 

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate (a
“Non-Bank Certificate”) to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code and (y) duly completed copies of Internal Revenue
Service Form W-8BEN, or

 

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly and
validly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.

 

In addition, each Lender agrees that from time to time after the Closing Date
provided there has not been a Change in Law that makes it unable to do so, when
a lapse in time or change in circumstances renders the previous certification
obsolete or inaccurate in any material respect, it will deliver to the Borrower
new duly completed original signed copies of Internal Revenue Service Form
W-8ECI, Form W-8BEN (with respect to the benefits of any income tax treaty), or
Form W-8BEN (with respect to the portfolio interest exemption) and a Non-Bank
Certificate, as the case may be, and such other forms as may be required in
order to confirm or establish the entitlement of such Lender to a continued
exemption from or reduction in United States withholding tax with respect to
payments under this Agreement and any Note. Notwithstanding anything to the
contrary contained in Section 3.01(a), (x) the Borrower shall be entitled, to
the extent it is required to do so by law, to deduct or withhold income or
similar taxes imposed by the United States (or any political subdivision or
taxing authority thereof or therein) from interest, fees or other amounts
payable hereunder for the account of any Foreign Lender to the extent that such
Lender has not provided to the Borrower United States Internal Revenue Service
Forms that establish a complete exemption from such deduction or withholding
(or, in the case of a Foreign Lender that has established a reduced rate of
withholding, up to such reduced rate) and (y) the Borrower shall not be
obligated pursuant to Section 3.01(a) to gross up payments to be made to a
Lender in respect of income or similar taxes imposed by the United States if
such Lender has not provided the Borrower the Internal Revenue Service Forms
required to be provided the Borrower pursuant to this Section 3.01(e).

 

(f) Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 3.01, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section 3.01 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or

 

23



--------------------------------------------------------------------------------

such Lender is required to repay such refund to such Governmental Authority.
This Section 3.01(f) shall not be construed to require the Administrative Agent
or any Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.

 

(g) Each Lender that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for United States federal income tax purposes
agrees to provide the Borrower with two accurate and complete signed original
copies of Internal Revenue Service Form W-9 (Request for Taxpayer Identification
Number and Certification), or any successor form, on or prior to the date hereof
(or on the date such Lender becomes a Lender hereunder as provided in Section
10.06(b)), when a lapse in time or change in circumstances renders the previous
certification obsolete or inaccurate.

 

(h) If the Borrower is required to pay Lender any additional amounts pursuant to
this Section 3.01, such Lender shall, upon the reasonable request of the
Borrower, use reasonable efforts to select an alternative Lending Office which
would not result in the imposition of such Taxes or Other Taxes; provided,
however, that no Lender shall be obligated to select an alternative Lending
Office if such Lender Party determines that (i) as a result of such selection
such Lender would be in violation of an applicable law, regulation, or treaty,
or would incur unreasonable additional costs or expenses or (ii) such selection
would be inadvisable for regulatory reasons or inconsistent with the interests
of such Lender.

 

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.

 

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

 

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a) Increased Costs Generally. If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e));

 

24



--------------------------------------------------------------------------------

(ii) change the basis of taxation of payments to such Lender in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender); or

 

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Loans made by such
Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender, the Borrower will pay to such Lender,
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

 

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in Section 3.04(a) or (b) and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section 3.04 for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

 

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

 

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

25



--------------------------------------------------------------------------------

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

 

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06 Mitigation Obligations; Replacement of Lenders.

 

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b) Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, the Borrower may replace such Lender in accordance with Section 10.13.

 

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

 

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01 Conditions of Initial Borrowing. The obligation of each Lender to make its
initial Loan hereunder is subject to satisfaction of the following conditions
precedent on or before January 31, 2005:

 

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by an Authorized Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

 

(i) executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each of the Lenders and the
Borrower;

 

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

 

26



--------------------------------------------------------------------------------

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Authorized Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Authorized Officer thereof authorized to act as an
Authorized Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

 

(iv) the Organization Documents of each Loan Party and such other documents and
certifications as the Administrative Agent may reasonably require to evidence
that each Loan Party is duly organized or formed, validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;

 

(v) favorable opinions of David R. Frick, general counsel of the Loan Parties,
and White & Case LLP, special counsel to the Loan Parties, as to the matters set
forth in Exhibit E and such other matters concerning the Loan Parties and the
Loan Documents as the Required Lenders may reasonably request;

 

(vi) a certificate signed by an Authorized Officer of the Borrower, dated the
date of this Agreement, certifying (A) that on such date (after giving effect to
the applicability of Article VI and Article VII) no Default or Event of Default
has occurred and is continuing, (B) each of the representations and warranties
set forth in Article V is true and correct in all material respects as of such
date, (C) the current Debt Ratings, which shall be not less than BBB- by S&P and
Baa3 by Moody’s, and (D) that (a) all information (other than financial
projections as referred to below) that has been made available to the
Administrative Agent, the Arrangers or the Lenders by or on behalf of the
Borrower or any of its representatives in connection with the negotiation of
this Agreement and the commitments therefor is complete and correct in all
material respects on such date, except to the extent that such information
specifically refers to an earlier date, in which case it shall be complete and
correct in all material respects as of such earlier date, and does not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein not misleading and (b) all
financial projections concerning the Borrower and its Subsidiaries or WellPoint
and its Subsidiaries that have been made available to the Administrative Agent,
the Arrangers or the Lenders by or on behalf of the Borrower or any of its
representatives in connection with the negotiation of this Agreement and the
commitments therefor have been prepared in good faith based upon reasonable
assumptions (all such information and financial projections made available to
the Administrative Agent or to the Arrangers prior to May 27, 2004, the
“Pre-Commitment Information”);

 

(vii) evidence that, after giving pro forma effect to the Merger (including the
termination of the Existing Credit Agreements and the WellPoint Credit
Agreements) (a) the Total Debt to Capital Ratio is not more than 40% and (b)
Liquidity is not less than $500,000,000; and

 

(viii) such other documents as the Administrative Agent, any Lender or their
counsel may have reasonably requested.

 

(b) The payment by the Borrower of all accrued and unpaid fees, costs and
expenses to the extent due and payable on or prior to the execution of this
Agreement, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.

 

(c) The anticipated final terms and conditions of each aspect of the Merger,
including, without limitation, all tax aspects thereof, shall be (i) materially
consistent with the description thereof received in writing as part of the
Pre-Commitment Information or (ii) otherwise reasonably satisfactory to the
Required Lenders.

 

(d) The Lenders shall be reasonably satisfied with (i) the amount, tenor,
ranking and other terms and conditions of all debt financings that will comprise
part of the Merger transaction and (ii) the amount, terms, conditions and
holders of all Debt and other material liabilities owing to third parties to be
outstanding on and after the Closing Date.

 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to

 

27



--------------------------------------------------------------------------------

have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02 Conditions to Borrowings. The obligation of each Lender to honor any Loan
Notice (other than a Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:

 

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V (except the representations and warranties made in
Sections 5.06 and 5.08), shall be true and correct in all material respects on
and as of the date of such Borrowing, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date.

 

(b) No Default shall exist, or would result from such proposed Borrowing or from
the application of the proceeds thereof.

 

(c) The Administrative Agent shall have received a Loan Notice in accordance
with the requirements hereof.

 

Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurodollar Rate Loans) submitted by the
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Borrowing.

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01 Corporate Existence and Standing. Each Loan Party and each Material
Subsidiary (i) is a corporation, limited liability company or other entity duly
organized and validly existing under the laws of the jurisdiction of its
incorporation; (ii) has all requisite corporate power, and has all material
governmental licenses, authorizations, consents and approvals, necessary to own
its assets and carry on its business as now being or as proposed to be
conducted; and (iii) is duly qualified to do business in all jurisdictions in
which the nature of the business conducted by it makes such qualification
necessary except where the failure so to qualify could not reasonably be
expected to have a Material Adverse Effect.

 

5.02 Authorization and Validity. Each Loan Party has all requisite corporate
power and authority and legal right to execute and deliver each Loan Document to
which it is party and to perform its obligations thereunder. The execution and
delivery by each Loan Party of each Loan Document to which it is party and the
performance of its obligations hereunder have been duly authorized by proper
corporate proceedings and each Loan Document to which it is party constitutes
the legal, valid and binding obligations of the respective Loan Party in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally which may be in effect and to general principles of equity.

 

5.03 Compliance with Laws and Contracts. Each Loan Party is not, and no
Subsidiary is, in default under or in violation of any Laws (including the HMO
Regulations and Insurance Regulations) or any order, writ, judgment, injunction,
decree or award binding upon or applicable to such Loan Party or such
Subsidiary, in each case the consequence of which default or violation could
reasonably be expected to have a Material Adverse Effect. None of the execution
and delivery by either Loan Party of each Loan Document to which it is party,
the application of the proceeds of the Loans, or compliance with the provisions
of each Loan Document to which it is party will, or at the relevant time did,
(i) violate any Law (including HMO Regulations and Insurance

 

28



--------------------------------------------------------------------------------

Regulations and Regulations U and X of the FRB), order (including HMO
Regulations and Insurance Regulations), writ, judgment, injunction, decree or
award binding on either Loan Party or any Subsidiary or either Loan Party’s or
any Subsidiary’s Organization Documents or (ii) violate the provisions of or
require the approval or consent of any party to any indenture, instrument or
agreement to which either Loan Party or any Subsidiary is a party or is subject,
or by which it, or its property, is bound, or conflict with or constitute a
default thereunder, or result in the creation or imposition of any Lien (other
than Permitted Liens) in, of or on the property of a Loan Party or any
Subsidiary pursuant to the terms of any such indenture, instrument or agreement
other than such violations and failures to obtain that could not reasonably be
expected to result in a Material Adverse Effect.

 

5.04 Governmental Consents. No order, consent, approval, qualification, license
or authorization of, or filing, recording or registration with, or exemption by,
or other action in respect of, any Governmental Authority, including, without
limitation, HMO Regulators and Insurance Regulators, or self-regulatory
organization is or at the relevant time was necessary or required to authorize,
or is or at the relevant time was required in connection with, the execution,
delivery, consummation or performance or the legality, validity, binding effect
or enforceability of any of the Loan Documents (other than those which the
failure to obtain could not reasonably be expected to result in a Material
Adverse Effect).

 

5.05 Financial Statements. The Borrower has furnished to the Lenders (a) the
Audited Financial Statements and (b) the unaudited consolidated financial
statements of the Borrower and its Subsidiaries for the Fiscal Quarter ended
September 30, 2004 (collectively the “Financial Statements”). Each of the
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein and (ii) fairly present the financial condition of the Borrower
and its respective Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein and, in the case of such unaudited statements, except for absence
of footnotes and normal year-end audit adjustments. The pro forma financial
statements contained in the Registration Statement have been properly applied to
the historical amounts, comply in form with the applicable accounting
requirements of the Securities Act, and fairly present the effects of the
Merger.

 

5.06 Material Adverse Change. No material adverse change in the business,
property, financial condition or operations of the Borrower and its Subsidiaries
taken as a whole, has occurred since the date of the Audited Financial
Statements.

 

5.07 Properties. (a) Each Loan Party and each Subsidiary has good title to, or
valid leasehold interests in, all its real and personal property material to its
business, except for such defects in title that could not reasonably be expected
to have a Material Adverse Effect.

 

(b) Each Loan Party and each Subsidiary owns, or is licensed to use, all
trademarks, service marks, tradenames and other intellectual property in
connection with the names “Anthem”, “WellPoint”, “Blue Cross”, “Blue Shield” and
“BCBS”, and the use thereof by the Loan Party or Subsidiary, as applicable, does
not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

5.08 Litigation and Environmental Matters. (a) There are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against or affecting
either Loan Party or any Subsidiary (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate (excluding from such
aggregate any Disclosed Matters), to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that involve this Agreement.

 

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate (excluding from such aggregate
any Disclosed Matters), could not reasonably be expected to result in a

 

29



--------------------------------------------------------------------------------

Material Adverse Effect, neither Loan Party and no Subsidiary (A) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (B) has
become subject to any Environmental Liability or (C) has received notice of any
claim with respect to any Environmental Liability.

 

5.09 Taxes. Each Loan Party and each Subsidiary has filed or caused to be filed
on a timely basis (taking into account any extensions granted by the applicable
taxing authority) all United States federal and applicable material foreign,
state and local Tax returns and all other material Tax returns which are
required to be filed and have paid or caused to be paid all Taxes due pursuant
to said Tax returns or pursuant to any assessment received by such Loan Party or
Subsidiary, except (a) such Taxes, if any, as are being contested in good faith
by appropriate proceedings and as to which adequate reserves have been provided
in accordance with GAAP and (b) to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

5.10 ERISA Compliance. Except as disclosed on Schedule 5.10 or, in the case of
clauses (i), (ii), (iv), (v) and (vi) of this Section 5.10, as would not result
in a Material Adverse Effect, (i) neither Loan Party nor any other member of the
Controlled Group is obligated to contribute to any Multiemployer Plan or has
incurred, or is reasonably expected to incur, any withdrawal liability to any
Multiemployer Plan, (ii) each Plan complies in all material respects with all
applicable requirements of Laws, (iii) neither Loan Party nor any member of the
Controlled Group has, with respect to any Plan, failed to make any contribution
or pay any amount required under Section 412 of the Code or Section 302 of ERISA
or the terms of such Plan that could result in a material liability to the
respective Loan Party, (iv) no Single Employer Plan has any material Unfunded
Liability, (v) there are no pending or, to the knowledge of either Loan Party,
threatened claims, actions, investigations or lawsuits against any Plan, any
fiduciary thereof, or either Loan Party or any member of the Controlled Group
with respect to a Plan, (vi) neither Loan Party nor any member of the Controlled
Group has engaged in any prohibited transaction (as defined in Section 4975 of
the Code or Section 406 of ERISA) in connection with any Plan which would
subject such Person to any liability, (vii) within the last five years neither
Loan Party nor any member of the Controlled Group has engaged in a transaction
which resulted in a Single Employer Plan with an Unfunded Liability being
transferred out of the Controlled Group and (viii) no Termination Event has
occurred or is reasonably expected to occur with respect to any Plan which is
subject to Title IV of ERISA that could result in a material liability to the
Loan Parties.

 

5.11 Federal Reserve Regulations. Neither Loan Party nor any Subsidiary is
engaged, directly or indirectly, principally, or as one of its important
activities, in the business of extending, or arranging for the extension of,
credit for the purpose of purchasing or carrying Margin Stock. No part of the
proceeds of any Loan will be used in a manner which would violate, or result in
a violation of, Regulation U or Regulation X of the FRB. Neither the making of
any Loan hereunder nor the use of the proceeds thereof will violate or be
inconsistent with the provisions of Regulation U or Regulation X. Following the
application of the proceeds of the Loans, less than 25% of the value (as
determined by any reasonable method) of the assets of the Borrower and its
Subsidiaries which are subject to any limitation on sale, pledge, or other
restriction hereunder, taken as a whole, will be represented by Margin Stock.

 

5.12 Investment Company. Neither Loan Party nor any Subsidiary is, or after
giving effect to any Borrowing will be, an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

5.13 Material Agreements. Other than as disclosed on Schedule 5.13, except to
the extent imposed by applicable state Governmental Authorities or except to the
extent could not reasonably be expected to have a Material Adverse Effect,
neither Loan Party nor any Subsidiary is a party to any agreement or instrument
or subject to any charter or other internal corporate restriction which
restricts or imposes conditions upon the ability of any Subsidiary to (A) pay
dividends or make other distributions on its capital stock, (B) make loans or
advances to the Loan Parties, (C) repay loans or advances from the Loan Parties
or (D) grant Liens to the Administrative Agent to secure the Obligations.

 

30



--------------------------------------------------------------------------------

5.14 Disclosure. None of the information, exhibits or reports furnished or to be
furnished by the Loan Parties or any Subsidiary to the Administrative Agent or
to any Lender in connection with the negotiation of this Agreement and the
commitments therefor (taken as a whole) contains any untrue statement of a
material fact or omitted, omits or will omit to state a material fact necessary
in order to make the statements contained herein or therein (taken as a whole)
not misleading in light of the circumstances in which the same were made (it
being recognized by the Administrative Agent and the Lenders that any
projections as to future events are not to be viewed as facts or factual
information and that actual results during the period or periods covered thereby
may differ from the projected results and such differences may be material).

 

5.15 Purpose of Loans. The proceeds of the Loans shall be used to finance any
lawful general corporate purpose, including acquisitions and working capital.

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

 

From and after the Closing Date, so long as any Lender shall have any Commitment
hereunder or any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, the Borrower shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02 and 6.11) cause each Subsidiary to:

 

6.01 Financial Reporting. Maintain, for itself and each Subsidiary, a system of
accounting established and administered in accordance with GAAP, consistently
applied, and furnish to the Administrative Agent (for distribution to each
Lender):

 

(a) As soon as practicable and in any event within 90 days after the close of
each Fiscal Year, the consolidated statements of income, retained earnings and
cash flow of the Borrower and its Subsidiaries for such Fiscal Year, and the
related consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such Fiscal Year, setting forth in each case in comparative form the
corresponding figures for the preceding Fiscal Year, accompanied by an opinion
of Ernst & Young, PricewaterhouseCoopers LLP or such other certified public
accountants of recognized standing which are reasonably satisfactory to the
Administrative Agent, which opinion shall not be limited as to scope or contain
a “going concern” or like qualification or exception and shall state that such
financial statements fairly present the consolidated financial condition and
results of operations, as the case may be, of the Borrower and its Subsidiaries
in accordance with GAAP as at the end of, and for, such Fiscal Year.

 

(b) As soon as practicable and in any event within 60 days after the close of
each of the first three Fiscal Quarters of each Fiscal Year, the consolidated
unaudited balance sheets of the Borrower and its Subsidiaries as at the close of
each such period and related consolidated statements of income, retained
earnings and cash flow for the period from the beginning of such Fiscal Year to
the end of such Fiscal Quarter, in each case setting forth in comparative form
results of the corresponding period in the preceding Fiscal Year, all certified
by a Financial Officer of the Borrower as fairly presenting the consolidated
financial condition and results of operations of the Borrower and its
Subsidiaries for such period in accordance with GAAP (subject to normal year-end
adjustments and the absence of footnotes).

 

(c) Together with the financial statements required by Sections 6.01 (a) and
(b), a compliance certificate signed by a Financial Officer of the Borrower
showing the calculations necessary to determine compliance with Section 7.10 of
this Agreement and stating that no Default has occurred, or if a Default has
occurred, stating the nature and status thereof and the details of any action
taken or proposed to be taken with respect thereto.

 

(d) As soon as possible and in any event within 10 days after an executive
officer of the Borrower knows that any Termination Event that, when taken
together with all other Termination Events that have occurred, could result in a
material liability to the Loan Parties has occurred, a statement, signed by a
Financial Officer of the Borrower, describing such Termination Event and the
action which the Borrower proposes to take with respect thereto.

 

31



--------------------------------------------------------------------------------

(e) Promptly upon the filing thereof, copies of all filings and annual,
quarterly, monthly or other regular reports which the Borrower or any Subsidiary
files with (i) the Securities and Exchange Commission or (ii) to the extent that
it contains information indicating that an event or circumstance constituting or
resulting in a Material Adverse Effect has occurred, the NAIC or any insurance
commission or department or analogous Governmental Authority (including, without
limitation, any filing made by the Borrower or any Subsidiary pursuant to any
insurance holding company act or related rules or regulations).

 

(f) Such other information regarding the operations, business affairs and
financial condition of a Loan Party or Subsidiary or compliance with this
Agreement as the Administrative Agent or any Lender may from time to time
reasonably request.

 

Information required to be delivered pursuant to Sections 6.01(a) and (b) and
Section 6.01(e)(i) and shall be deemed to have been delivered on the date on
which the Borrower provides written notice to the Lenders that such information
has been posted on the Borrower’s website on the Internet at
http://www.anthem.com (or any successor page including, without limitation,
http://www.wellpoint.com) or at http://www.sec.gov; provided that such notice
may be included in the certificates delivered pursuant to Section 6.01(d);
provided further that the Borrower shall deliver paper copies of the information
referred to in Section 6.01(d) and that, if any Lender requests delivery
thereof, the Borrower shall deliver to such Lender paper copies of the
information referred to in Sections 6.01(a) and (b) and Section 6.01(e)(i)
within five Business Days after delivery is otherwise required hereunder.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials or information provided
by or on behalf of the Borrower hereunder (collectively, “Borrower Materials”)
by posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrower or its securities) (each, a “Public
Lender”). The Borrower hereby agrees that (w) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as either
publicly available information or not material information (although it may be
sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States federal and state securities laws; (y) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor;” and (z) the Administrative Agent
and the Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.”

 

6.02 Notices. Notify the Administrative Agent and each Lender promptly, but in
any event not later than five Business Days after an executive officer of the
Borrower obtains knowledge thereof, of the following:

 

(a) The occurrence of any Default if such Default is continuing.

 

(b) The occurrence of any other development, financial or otherwise, relating
specifically to the Borrower or any Subsidiaries (and not of a general economic
or political nature) which could reasonably be expected to have a Material
Adverse Effect.

 

(c) The receipt of any notice from any Governmental Authority (including,
without limitation, HMO Regulators and Insurance Regulators) (i) of the
expiration without renewal, revocation or suspension of, or the institution of
any proceedings to revoke or suspend, any License now or hereafter held by the
Borrower or any Insurance Subsidiary which is required to conduct insurance
business in compliance with all applicable laws and regulations and the
expiration, revocation or suspension of which could reasonably be expected to
have a Material Adverse Effect or (ii) of the institution of any disciplinary
proceedings against or in respect of the Borrower or any Insurance Subsidiary,
or the issuance of any order, the taking of any action or any request for an

 

32



--------------------------------------------------------------------------------

extraordinary audit for cause by any Governmental Authority (including, without
limitation, HMO Regulators and Insurance Regulators) which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect.

 

(d) Any judicial or administrative order limiting or controlling the business of
the Borrower or any of its Subsidiaries (and not the industry in which the
Borrower or such Subsidiary is engaged generally) which has been issued or
adopted which could reasonably be expected to have a Material Adverse Effect.

 

(e) The commencement of any litigation which could reasonably be expected to
result in a Material Adverse Effect.

 

6.03 Use of Proceeds. Use the proceeds of the Loans for the purposes described
in Section 5.15. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of Regulation U
or Regulation X of the Regulations of the FRB.

 

6.04 Conduct of Business. (a) Do all things necessary to remain duly
incorporated, validly existing and in good standing in its jurisdiction of
incorporation and its jurisdiction of domicile and maintain all requisite
authority to conduct its business in each other jurisdiction in which such
qualification is required, except where the failure to maintain such
qualification could not reasonably be expected to have a Material Adverse
Effect, and (b) do all things necessary to renew, extend and continue in effect
all Licenses which may at any time and from time to time be necessary for the
Borrower or any Insurance Subsidiary to conduct business in compliance with all
applicable Laws and/or required under the HMO Regulations or the Insurance
Regulations in connection with the ownership or operation of HMOs or insurance
companies, except where failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

6.05 Taxes. Timely file United States federal and applicable material foreign,
state and local Tax returns required by applicable law and pay when due (taking
into account any applicable extensions) all Taxes, except those which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves have been set aside in accordance with GAAP.

 

6.06 Insurance. Maintain with financially sound and reputable insurance
companies insurance in such amounts and covering such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations or maintain a system or systems of self-insurance
or assumption of risk which accords with the practices of similar businesses.

 

6.07 Compliance with Laws. Comply in all material respects with the requirements
of all Laws (including, without limitation, the HMO Regulations and Insurance
Regulations pertaining to fiscal soundness, solvency or financial condition) and
all orders, writs, injunctions and decrees applicable to which it may be
subject, the failure to comply with which could reasonably be expected to have a
Material Adverse Effect.

 

6.08 Maintenance of Properties. Do all things necessary to maintain, preserve,
protect and keep its property in good repair, working order and condition
(ordinary wear and tear and sales and other dispositions permitted under this
Agreement excepted), and make all necessary and proper repairs, renewals and
replacements so that its business carried on in connection therewith may be
properly conducted at all times other than those things which the failure to do
could not reasonably be expected to have a Material Adverse Effect.

 

6.09 Inspection. Permit the Administrative Agent and each Lender, by its
respective representatives and agents and subject to such confidentiality
restrictions as the Borrower may reasonably impose, to inspect any of the
property, corporate books and financial records of the Loan Parties or any
Material Subsidiary, to examine and make extracts of the books of accounts and
other financial records of the Loan Parties or any Material Subsidiary, and to
discuss the affairs, finances and accounts of the Loan Parties and each
Subsidiary with, and to be advised as to the same by, their respective officers
at such reasonable times and intervals as the

 

33



--------------------------------------------------------------------------------

Administrative Agent or such Lender may designate upon reasonable notice. The
Borrower will keep or cause to be kept appropriate records and books of account
reflecting its and their business and financial transactions, such entries to be
made in accordance with GAAP or SAP, as applicable, consistently applied.

 

6.10 Payment of Material Obligations. Pay its obligations (other than under
agreements and other instruments evidencing Debt, except where failure to pay
such Debt would constitute an Event of Default under Section 8.01(e)), including
Tax liabilities, that if not paid, could reasonably be expected to result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where the validity or amount thereof is being contested in good faith by
appropriate proceedings and the Borrower or such Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP.

 

6.11 Actions Prior to and Following the Merger.

 

(a) Prior to the Merger Effective Date:

 

(i) Issue commercial paper only that matures on the Business Day after issuance;
and

 

(ii) Deposit or cause to be deposited in an account maintained with the
Administrative Agent or with Fleet Bank, N.A. in trust for the stockholders of
WellPoint pursuant to the Merger Agreement all the proceeds of outstanding
commercial paper issued by the Borrower and of Borrowings hereunder and shall
use such proceeds only to fund in part the Merger, to repay purchasers of such
commercial paper or to repay such Borrowings.

 

(b) Upon the Merger Effective Date, take all necessary actions so that both the
Existing Credit Agreements and all credit facilities of WellPoint (including the
WellPoint Credit Agreements but excluding the WellPoint Notes) have been, or
concurrently with the Merger Effective Date shall be, terminated and pay all
obligations then due thereunder, and provide evidence of such termination and
payment to the Administrative Agent.

 

ARTICLE VII.

NEGATIVE COVENANTS

 

From and after the Closing Date, so long as any Lender shall have any Commitment
hereunder or any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied:

 

7.01 Liens. The Borrower shall not, nor shall it permit any Subsidiary to,
directly or indirectly, create, assume, incur, or permit to exist or to be
created, assumed, incurred or permitted to exist, directly or indirectly, any
Lien on any of its property, whether now owned or hereafter acquired, except for
Permitted Liens.

 

7.02 Fundamental Changes. The Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly, liquidate or dissolve itself (or suffer
any liquidation or dissolution) or otherwise wind up, merge or consolidate with
any other corporation, or sell, lease or otherwise dispose of all or
substantially all of its assets, except that, so long as no Default then exists
or would result therefrom:

 

(a) Subsidiaries which are not Material Subsidiaries may be liquidated or
dissolved and their affairs wound up;

 

(b) a Loan Party or Subsidiary may merge, consolidate or amalgamate with any
other Person; provided, that the Borrower or Subsidiary, as the case may be, is
the surviving, continuing or resulting Person in such merger, consolidation or
amalgamation and, in the case of a Subsidiary, continues to be a Subsidiary;

 

(c) any Subsidiary may merge into the Borrower or another Subsidiary;

 

(d) any Subsidiary may sell, lease or otherwise dispose of any of its assets
(whether now owned or hereafter acquired and including shares of capital stock,
receivables and leasehold interests) to the Borrower or to another Subsidiary;

 

34



--------------------------------------------------------------------------------

(e) any Subsidiary (other than the Guarantor) may liquidate or dissolve or the
Borrower or any Subsidiary may sell, transfer, lease or otherwise dispose of the
assets or stock of any Subsidiary (other than the Guarantor) if, in each case,
the Borrower determines in good faith that such liquidation, dissolution or
disposition is in the best interests of the Borrower, and

 

(f) the Borrower and its Subsidiaries may sell immaterial businesses, including
Subsidiaries (other than the Guarantor).

 

7.03 Investments and Purchases. The Borrower shall not, and shall not permit any
Insurance Subsidiary to, make or suffer to exist any Investments (including,
without limitation, loans and advances to, and other Investments in,
Subsidiaries), or commitments therefor, or to create any Subsidiary or to become
or remain a partner in any partnership or joint venture, or to make any
Purchases, except for (i) in the case of any Insurance Subsidiary, Investments
and Purchases approved by applicable insurance departments or commissioners, or
as otherwise permitted by, or not prohibited by, applicable insurance laws; and
(ii) Permitted Investments.

 

7.04 Transactions With Affiliates. The Borrower shall not, nor shall it permit
any Subsidiary to, directly or indirectly, sell or transfer any assets to, or
purchase or acquire any assets of, or otherwise engage in any transaction with,
any of its respective Affiliates, except in the ordinary course of business and
upon fair and reasonable terms no less favorable than the Borrower or Subsidiary
could obtain or could be entitled to in an arm’s-length transaction with a
Person which is not an Affiliate.

 

7.05 Subsidiary Debt. The Borrower shall not permit the aggregate principal
amount of Debt of the Subsidiaries (excluding (i) Debt outstanding on the
Closing Date and listed on Schedule 7.05 (and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof), (ii) the Debt of the Guarantor in respect of the WellPoint Notes,
which the Guarantor became obligated for pursuant to the Merger, (iii) any Debt
of a Subsidiary owed to a Loan Party or another Subsidiary, (iv) Contingent
Obligations of any Subsidiary where the “other Person” referred to in the
definition of “Contingent Obligations” is a Subsidiary, but including, without
duplication, any guarantee (or obligations having the economic effect of a
guarantee) by a Subsidiary of Debt of the Borrower; (v) Hedging Agreements of
any Subsidiary in the ordinary course of business; or (vi) repurchase
agreements, reverse repurchase agreements or similar arrangements entered into
by any Subsidiary in the ordinary course of business) at any time to exceed
$200,000,000.

 

7.06 Change in Corporate Structure; Fiscal Year; Nature of Business. The
Borrower shall not, nor shall it permit any Material Subsidiary to, directly or
indirectly:

 

(a) Substantively alter the general character of its business from that
conducted by such Person as of the Closing Date;

 

(b) Permit any amendment or modification to be made to its Organization
Documents which is materially adverse to the interests of the Lenders; or

 

(c) Change its Fiscal Year to end on any date other than December 31 of each
year.

 

7.07 Inconsistent Agreements. The Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly, enter into any material indenture,
agreement, instrument or other arrangement which, (a) directly or indirectly
prohibits or restrains, or has the effect of prohibiting or restraining, or
imposes materially adverse conditions upon, the Transactions or the Obligations,
the amending of this Agreement or the ability of any Material Subsidiary to (i)
pay dividends or make other distributions on its capital stock, (ii) make loans
or advances to a Loan Party or (iii) repay loans or advances from a Loan Party
(other than as required by applicable state Governmental Authorities), or (b)
contains any provision which would be violated or breached by the making of
Loans or by the performance by either Loan Party of any of the Obligations or
the Transactions; provided that the foregoing shall not apply to (i)
restrictions and conditions imposed by law, rule, regulation or regulatory
administrative agreement or determination or by this Agreement, (ii) customary
restrictions and

 

35



--------------------------------------------------------------------------------

conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted under this Agreement or
(iii) any agreement or other instrument of a Person acquired by the Borrower or
any Subsidiary at the time of such acquisition, which restriction is not
applicable to any Person, or the assets of any Person, other than the Person so
acquired or the assets of the Person so acquired and was not entered into in
contemplation of such acquisition.

 

7.08 ERISA Compliance. With respect to each Plan, neither Loan Party nor any
member of the Controlled Group shall do the following except as would not,
individually or in the aggregate, have a Material Adverse Effect:

 

(a) engage in any “prohibited transaction” (as such term is defined in Section
406 of ERISA or Section 4975 of the Code) for which a civil penalty pursuant to
Section 502(i) of ERISA or a tax pursuant to Section 4975 of the Code for such
Plan and all other Plans in the aggregate could be imposed;

 

(b) incur any “accumulated funding deficiency” (as such term is defined in
Section 302 of ERISA) for such Plan and all other Plans in the aggregate,
whether or not waived, or (ii) permit any Unfunded Liability for such Plan and
all other Plans in the aggregate;

 

(c) permit the occurrence of any Termination Event which could result in a
liability for such Plan and all other Plans in the aggregate;

 

(d) be an “employer” (as such term is defined in Section 3(5) of ERISA) required
to contribute to such Plan if it is a Multiemployer Plan or a “substantial
employer” (as such term is defined in Section 4001(a)(2) of ERISA) required to
contribute to such Plan if it is a Single Employer Plan; or

 

(e) permit the establishment or amendment of such Plan or fail to comply with
the applicable provisions of ERISA and the Code with respect to such Plan which
could result in liability to either Loan Party or any member of the Controlled
Group.

 

7.09 Merger Agreement; Existing Credit Agreements. The Borrower shall not:

 

(a) Alter, amend or otherwise change or supplement, or waive any condition of,
the Merger Agreement or any other agreement, instrument or document relating to
the Merger in any respect that is material to the repayment of the Loans; or

 

(b) Make any additional borrowings under either of the Existing Credit
Agreements.

 

7.10 Financial Covenants. The Borrower shall:

 

(a) Minimum Net Worth. Maintain a minimum Net Worth as of the last day of each
Fiscal Quarter after the date hereof of an amount at least equal to the sum of
(i) 75% of the Net Worth of the Borrower as shown in the Closing Date statement
contemplated in Section 4.01(a)(vii), plus (ii) 50% of positive Net Income, if
any, of the Borrower for each Fiscal Quarter ending on and after the
December 31, 2004 Fiscal Quarter to and including such Fiscal Quarter.

 

(b) Total Debt to Capital Ratio. Maintain a Total Debt to Capital Ratio as of
the last day of each Fiscal Quarter after the date hereof of not more than 40%.

 

36



--------------------------------------------------------------------------------

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

 

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

 

(a) Non-Payment. (i) The Borrower shall fail to pay any principal of any Loan
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise; or (ii) the
Borrower shall fail to pay any interest on any Loan or any fee or any other
amount (other than an amount referred to in clause (i)) payable under this
Agreement, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five days; or

 

(b) Representations and Warranties. Any representation or warranty made or
deemed made by or on behalf of the Borrower to the Lenders or the Administrative
Agent under or in connection with this Agreement or the Transactions, or any
certificate or information delivered in connection with this Agreement or the
Transactions, shall be false in any material respect on the date as of which
made, deemed made, or delivered; or

 

(c) Specific Covenants. The breach by the Borrower or any Subsidiary of any of
the terms or provisions of Section 6.02(a), 6.03 or 6.11 or Section 7.01 (to the
extent that a Lien was created, assumed, incurred or permitted to exist in
violation thereof with the knowledge or approval of a Financial Officer) or
Section 7.02 through 7.10, or by any member of the Controlled Group of Section
7.08; or

 

(d) Other Defaults. The breach by the Borrower (other than breaches specified in
Section 8.01(a), (b) or (c)) of any of the terms or provisions of this Agreement
which is not remedied within 30 days after the earlier of (i) the date by which
notice of such breach would be required to be given by the Borrower under this
Agreement and (ii) written notice from the Administrative Agent or any Lender to
the Borrower; or

 

(e) Cross-Default. The failure by the Borrower or any Subsidiary to make any
payment of principal or interest under any agreement or agreements under which
any Debt aggregating in excess of the Threshold Amount was created or is
governed when due and payable (beyond any applicable grace period), or the
occurrence of any other event or existence of any other condition, the effect of
any of which is to cause, or to permit the holder or holders of such Debt to
cause, such Debt to become due prior to its stated maturity; or any such Debt of
the Borrower or any Subsidiary shall be declared to be due and payable or
required to be prepaid (other than by regularly scheduled payment) prior to the
stated maturity thereof; provided, that this Section 8.01(e) shall not apply to
secured Debt that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Debt where such Debt is paid when due; or

 

(f) Insolvency Proceedings, Etc. The Borrower or any of its Material
Subsidiaries shall (i) have an order for relief entered with respect to it under
the Federal bankruptcy laws as now or hereafter in effect, (ii) make an
assignment for the benefit of creditors, (iii) apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or its property, (iv) institute any
proceeding seeking an order for relief under the Federal bankruptcy laws as now
or hereafter in effect or seeking to adjudicate it as bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, rehabilitation,
arrangement, adjustment or composition of it or its debts under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors or fail to file
an answer or other pleading denying the material allegations of any such
proceeding filed against it, (v) take any corporate action to authorize or
effect any of the foregoing actions set forth in this Section 8.01(f) or (vi)
become unable to pay, not pay, or admit in writing its inability to pay, its
debts generally as they become due; or

 

(g) Proceedings. (i) Without the application, approval or consent of the
Borrower or any of its Material Subsidiaries, a receiver, trustee, examiner,
liquidator, conservator or similar official shall be appointed for the Borrower
or any of its Material Subsidiaries or its property, or a proceeding described
in Section 8.01(f)(iv) shall

 

37



--------------------------------------------------------------------------------

be instituted against the Borrower or any of its Material Subsidiaries and such
appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of 60 consecutive days; or

 

(h) Judgments. There is entered against the Borrower or any of its Material
Subsidiaries (i) a final judgment or order for the payment of money in excess of
the Threshold Amount (or multiple judgments or orders for the payment of an
aggregate amount in excess of the Threshold Amount) which has not been paid,
bonded or otherwise discharged within 60 days after such judgment becomes final,
or (ii) any non-monetary final judgment that has, or could reasonably be
expected to have, a Material Adverse Effect which has not been bonded or
discharged within 60 days after such judgment becomes final and, in either case,
such judgment or order has not been stayed on appeal or is not otherwise being
appropriately contested in good faith; provided, however, that any such judgment
or order shall not give rise to an Event of Default under this Section 8.01(h)
if and for so long as (x) the Borrower or such Material Subsidiary has set aside
on its books adequate reserves with respect thereto in accordance with GAAP or
(y) (A) the amount of such judgment or order which remains unsatisfied is
covered by a valid and binding policy of insurance between the defendant and the
insurer covering full payment thereof and (B) such insurer has been notified,
and has not disputed the claim made for payment, of the amount of such judgment
or order; or

 

(i) Change of Control. There occurs any Change of Control.

 

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

 

(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

 

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable
without further act of the Administrative Agent or any Lender.

 

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the amounts described in this clause Second payable to them;

 

38



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

ARTICLE IX.

ADMINISTRATIVE AGENT

 

9.01 Appointment and Authority.

 

Each of the Lenders hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article IX are solely for the benefit
of the Administrative Agent and the Lenders, and neither the Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions.

 

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

 

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

 

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or

 

39



--------------------------------------------------------------------------------

as the Administrative Agent shall believe in good faith shall be necessary,
under the circumstances as provided in Sections 10.01 and 8.02) or (ii) in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article IX shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for in this Section 9.06. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall

 

40



--------------------------------------------------------------------------------

succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided in this Section 9.06). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article IX and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of Arrangers, the Syndication Agent or the Co-Documentation Agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

 

ARTICLE X.

MISCELLANEOUS

 

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

 

(a) waive any condition set forth in Section 4.01 without the written consent of
each Lender;

 

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

 

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

 

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (iii) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document, or
change the specific Debt Ratings in any Pricing Level in the definition of
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate;

 

41



--------------------------------------------------------------------------------

(e) change Section 2.11 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

 

(f) change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or

 

(g) release the Guarantor from the Guaranty without the written consent of each
Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) Section 10.06(h) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification; and (iii) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.

 

10.02 Notices; Effectiveness; Electronic Communication.

 

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in Section
10.02(b)), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

 

(i) if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

 

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 10.02(b), shall be effective as provided in Section
10.02(b).

 

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of

 

42



--------------------------------------------------------------------------------

business on the next business day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

(c) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent.

 

(d) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

10.04 Expenses; Indemnity; Damage Waiver.

 

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent or any Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section 10.04, or (B) in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

 

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation,

 

43



--------------------------------------------------------------------------------

investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.

 

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Section 10.04(a) or (b) to
be paid by it to the Administrative Agent (or any sub-agent thereof) or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent) or such Related Party, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this Section 10.04(c) are subject
to the provisions of Section 2.09(d).

 

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in Section 10.04(b) shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

 

(e) Payments. All amounts due under this Section 10.04 shall be payable not
later than ten Business Days after demand therefor.

 

(f) Survival. The agreements in this Section 10.04 shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.

 

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

44



--------------------------------------------------------------------------------

10.06 Successors and Assigns.

 

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with Section 10.06(b), (ii) by way of participation in accordance with Section
10.06(d), (iii) by way of pledge or assignment of a security interest subject to
the restrictions of Section 10.06(f), or (iv) to an SPC in accordance with
Section 10.06(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.06(d) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that

 

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);

 

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned;

 

(iii) any assignment of a Commitment must be approved by the Administrative
Agent, unless the Person that is the proposed assignee is itself a Lender
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee), provided, that, in the case of any assignment of a Commitment to an
Affiliate of a Lender, the approval of the Administrative Agent shall not be
unreasonably withheld; and

 

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.06(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to

 

45



--------------------------------------------------------------------------------

the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.06(b)
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
10.06(d).

 

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by each of the
Borrower at any reasonable time and from time to time upon reasonable prior
notice. In addition, at any time that a request for a consent for a material or
substantive change to the Loan Documents is pending, any Lender wishing to
consult with other Lenders in connection therewith may request and receive from
the Administrative Agent a copy of the Register. An assignee that is a Foreign
Lender shall satisfy the requirements of Section 3.01(e).

 

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to Section 10.06(e), the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.06(b). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.10 as though it were a Lender.

 

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

 

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of

 

46



--------------------------------------------------------------------------------

records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

(h) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPC to fund any Loan, and
(ii) if an SPC elects not to exercise such option or otherwise fails to make all
or any part of such Loan, the Granting Lender shall be obligated to make such
Loan pursuant to the terms hereof or, if it fails to do so, to make such payment
to the Administrative Agent as is required under Section 2.09(b)(ii). Each party
hereto hereby agrees that (i) neither the grant to any SPC nor the exercise by
any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Borrower under this Agreement
(including its obligations under Section 3.04), (ii) no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, and (iii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder. The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent, assign all
or any portion of its right to receive payment with respect to any Loan to the
Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or guarantee or credit or liquidity
enhancement to such SPC.

 

(i) Dissenting Lender. In the event that the Borrower shall request that the
Lenders enter into any amendment, modification, consent or waiver with respect
to this Agreement or any other Loan Document, and any Lender elects not to enter
into such amendment, modification, consent or waiver (each such Lender being a
“Dissenting Lender”), then the Borrower shall have the right upon 10 days’
written notice to the Administrative Agent and such Dissenting Lender, to
require each such Dissenting Lender to assign 100% of the rights and obligations
of the Dissenting Lender at par to any Lender or any other financial institution
which satisfies the requirements of Section 10.06 and has been consented to by
the Administrative Agent (which consent shall not be unreasonably withheld or
delayed). Each such assignment shall be made pursuant to an Assignment and
Assumption and shall comply with the other terms of this Section 10.06. The
Borrower shall pay to such Dissenting Lender, concurrently with the
effectiveness of such assignment, any amounts payable under Section 3.05 of this
Agreement that would have been payable, in respect of any assignment of
Eurodollar Loans, if the Borrower had voluntarily prepaid the respective Loans.
The Dissenting Lender shall not be required to pay any fee relating to such
assignment.

 

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the NAIC), (c) to the extent required by applicable laws or
regulations or by

 

47



--------------------------------------------------------------------------------

any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section 10.07, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(g) with the consent of the Borrower or (h) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section
10.07 or (y) becomes available to the Administrative Agent, any Lender, or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrower.

 

For purposes of this Section 10.07, “Information” means all information or
materials received from, or provided by, or on behalf of, the Borrower or any
Subsidiary relating to the Borrower or any Subsidiary or any of their respective
businesses, other than any such information or materials that are available to
the Administrative Agent, any Lender or the L/C Issuer on a nonconfidential
basis prior to disclosure by the Borrower or any Subsidiary. Any Person required
to maintain the confidentiality of Information as provided in this Section 10.07
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as a reasonable Person would accord to its own confidential
information.

 

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Administrative Agent, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or any other
Loan Party against any and all of the obligations of the Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Lender and their respective Affiliates under this Section 10.08 are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. This Agreement shall

 

48



--------------------------------------------------------------------------------

become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

 

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.13 Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, or if any Lender is a Defaulting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

 

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

 

(d) such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14 Governing Law; Jurisdiction; Etc.

 

(a) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

 

49



--------------------------------------------------------------------------------

(b) Submission to Jurisdiction. The Borrower and each other Loan Party
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Courts of the State of New York sitting in the
County of New York and of the United States District Court of the Southern
District of New York, and any appellate Court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
State Court or, to the fullest extent permitted by applicable law, in such
Federal Court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or any other Loan Party or its properties in the Courts of
any jurisdiction.

 

(c) Waiver of Venue. The Borrower and each other Loan Party irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any Court referred to in paragraph (b) of this Section 10.14. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by applicable law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 10.02. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

 

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

 

10.17 Time of the Essence. Time is of the essence of the Loan Documents.

 

10.18 Entire Agreement. This Agreement and the other Loan Documents represent
the final agreement among the parties and may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements of the parties. There are
no unwritten oral agreements among the parties.

 

50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

THE BORROWER
ANTHEM, INC.

By   /S/    MICHAEL L. SMITH        

Title:

  Chief Financial and Accounting Officer

THE ADMINISTRATIVE AGENT
BANK OF AMERICA, N.A.

By   /S/    KEVIN L. AHART        

Title:

  Assistant Vice President

THE INITIAL LENDERS
BANK OF AMERICA, N.A., as Lender

By   /S/    JOSEPH L.CORAH        

Title:

  Principal

JPMORGAN CHASE BANK, as Lender

By   /S/    GARY L. SPEVACK        

Title:

  Vice President

UBS LOAN FINANCE LLC, as Lender

By   /S/    WILFORD V. SAINT         

Title:

  Director, Banking Products Services, US By   /S/    ANTHONY N. JOSEPH         

Title:

  Associate Director, Banking Products Services, US

WILLIAM STREET COMMITMENT CORPORATION, as Lender

(Recourse only to assets of William Street Commitment Corporation)

By   /S/    JENNIFER M. HILL        

Title:

  Chief Financial Officer

SUNTRUST BANK, as Lender

By   /S/    W. BROOKS HUBBARD        

Title:

  Director

WACHOVIA BANK, NATIONAL ASSOCIATION, as Lender

By   /S/    KIMBERLY SHAFFER        

Title:

  Director

 

51



--------------------------------------------------------------------------------

CITICORP USA, INC., as Lender

By   /S/    DAVID A. DODGE        

Title:

  Managing Director

THE BANK OF TOKYO-MITSHBISHI, LTD. NEW YORK BRANCH, as Lender

By   /S/    J. TERRENCE DENNEHY        

Title:

  Authorized Signatory

THE BANK OF NEW YORK, as Lender

By   /S/    PATRICK VATEL        

Title:

  Vice President

CREDIT SUISSE FIRST BOSTON, acting through its Cayman Island Branch, as Lender

By   /S/    PAUL COLON        

Title:

  Director By   /S/    VANESSA GOMEZ        

Title:

  Associate

BNP PARIBAS, as Lender

By   /S/    PETER LABRIE        

Title:

  Central Region Manager By   /S/    CHRISTINE L. HOWATT        

Title:

  Director

DEUTSCHE BANK AG NEW YORK BRANCH, as Lender

By   /S/    RUTH LEUNG        

Title:

  Director By   /S/    CLINTON JOHNSON        

Title:

  Managing Director

FIFTH THIRD BANK (CENTRAL INDIANA), as Lender

By   /S/    ANDREW M. CARDIMEN        

Title:

  Vice President

SUMITOMO MITSUI BANKING CORPORATION, NEW YORK, as Lender

By   /S/    YASUHIKO IMAI        

Title:

  Senior Vice President

 

52



--------------------------------------------------------------------------------

LEHMAN BROTHERS BANK, FSB, as Lender

By   /S/    GARY T. TAYLOR        

Title:

  Vice President

MERRILL LYNCH BANK USA, as Lender

By   /S/     PRESTON L. JACKSON        

Title:

  President & CEO

MORGAN STANLEY BANK, as Lender

By   /S/    DANIEL TWENGE        

Title:

  Vice President

BRANCH BANKING AND TRUST COMPANY OF VIRGINIA, as Lender

By   /S/     J. CHARLES LINK        

Title:

  Senior Vice President

MELLON BANK, N.A., as Lender

By   /S/    MARSHA WICKER        

Title:

  Vice President

WELLS FARGO BANK, NATIONAL, ASSOCIATION, as Lender

By   /S/    BETH C. MCGINNIS        

Title:

  Senior Vice President By   /S/    JAMES J. DOHERTY        

Title:

  Vice President

MIZUHO CORPORATE BANK, LTD., as Lender

By   /S/     GREG BOTSHON        

Title:

  Senior Vice President

NATIONAL CITY BANK OF INDIANA, as Lender

By   /S/    THOMAS E. BALE        

Title:

  Vice President

UFJ BANK LIMITED, as Lender

By   /S/     RUSSELL BOHNER        

Title:

  Vice President

 

53



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE, as Lender

By   /S/    DAVID GRANT        

Title:

  Managing Director

U.S. BANK NATIONAL ASSOCIATION, as Lender

By   /S/     MICHAEL E. DORN        

Title:

  Vice President

 

54